IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00036-CV

THE ESTATE OF LEWIS TAPLIN, JR., DECEASED
AND MARGARET TAPLIN,
                                                                      Appellants
v.

PEACH CREEK PARTNERS, LTD,
                                                                      Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 06-000873-CV-CCL1


                          MEMORANDUM OPINION


      The Clerk of this Court notified the appellants that the filing fee was past due in

this cause and that the appeal may be dismissed if they failed to pay the fee. See TEX. R.

APP. P. 5, 42.3(c). The Clerk also advised appellants that payment of the filing fee is

required “[u]nless Appellant obtains indigent status for purposes of appeal.” The Court

has received no response. Accordingly, the appeal is dismissed. Id.



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed June 24, 2009
[CV06]




Estate of Taplin v. Peach Creek Partners, LTD   Page 2